WEBB, Judge.
Defendant has brought forward several assignments of error. He first contends that he could not have been convicted of breaking or entering because he entered the house with the permission of the owner. The defendant has cited no cases, and we cannot find a case which is precedent for the peculiar facts of this case. We hold the testimony of Mr. Gienger, that he did not forbid the defendant to come into the house because he was afraid the defendant had a gun or knife, was evidence from which the jury could conclude defendant did not have Mr. Gienger’s permission to enter the hopse.
Defendant next contends that the in-court identification of defendant was improper because of the impermissive suggestiveness of the show-up identification of the defendant. The show-up identification was conducted when the defendant was brought from his home to the police car to be identified by Mr. Gienger. The defendant objected to the admission of this testimony, and the court conducted a voir dire hearing out of the presence of the jury. The court found as a fact that Mr. Gienger’s *706in-court identification was based on his observation of the defendant at the house and not the police car. The evidence presented at the voir dire as to Mr. Gienger’s opportunity to observe the defendant at the house supports this finding of fact. See State v. Sanders, 33 N.C. App. 284, 235 S.E. 2d 94 (1977).
The defendant’s next two assignments of error deal with what he contends was the admission of hearsay testimony and the admission of the fruits of a search of defendant’s home without a search warrant. The defendant did not object when this evidence was offered. These two assignments of error are overruled.
The defendant also assigns error to what he contends was a comment by the judge on the evidence. The judge asked several questions of Mr. Gienger while he was on the witness stand. We hold that these questions were to clarify Mr. Gienger’s testimony and were not expressions of opinion on the evidence.
The defendant’s last assignment of error is to the court’s failure to set aside the verdict. He contends this was error because the verdict was inconsistent as the jury found the defendant guilty of felonious breaking or entering and misdemeanor larceny. Jury verdicts are not required to be consistent. State v. Black, 14 N.C. App. 373, 188 S.E. 2d 634 (1972).
We concede that on the facts of this case the defendant acted with a certain flair. We also hold he had a fair trial, free of prejudicial error.
No error.
Judges Parker and Arnold concur.